Exhibit 10.4

MARATHON PETROLEUM CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

[GRANT DATE]

Officer

Pursuant to this Award Agreement and the Marathon Petroleum Corporation Second
Amended and Restated 2011 Incentive Compensation Plan (the “Plan”), MARATHON
PETROLEUM CORPORATION (the “Corporation”) hereby grants to [NAME] (the
“Participant”), an employee of the Corporation or a Subsidiary, on [DATE] (the
“Grant Date”), [NUMBER] restricted shares of Common Stock (“Restricted Shares”).
The number of Restricted Shares awarded is subject to adjustment as provided in
Section 14 of the Plan, and the Restricted Shares are subject to the following
terms and conditions:

1. Relationship to the Plan.

This grant of Restricted Shares is subject to all of the terms, conditions and
provisions of the Plan and administrative interpretations, if any, that have
been adopted by the Committee. Except as defined in this Award Agreement
(including in Paragraph 10 hereof), capitalized terms shall have the same
meanings given to them under the Plan. To the extent that any provision of this
Award Agreement conflicts with the express terms of the Plan, the terms of the
Plan shall control and, if necessary, the applicable provisions of this Award
Agreement shall be hereby deemed amended so as to carry out the purpose and
intent of the Plan.

2. Vesting and Forfeiture of Restricted Shares.

(a) The Restricted Units shall vest in three cumulative annual installments, as
follows:

(i) one-third of the Restricted Units shall vest on the first anniversary of the
Grant Date;

(ii) an additional one-third of the Restricted Units shall vest on the second
anniversary of the Grant Date; and

(iii) all remaining Restricted Units shall vest on the third anniversary of the
Grant Date;

provided, however, that the Participant must be in continuous Employment from
the Grant Date through the vesting date in order for the Restricted Shares to
vest. If the Employment of the Participant is terminated for any reason
(including non-Mandatory Retirement) other than death or Mandatory Retirement,
any Restricted Shares that have not vested as of the date of such termination of
Employment shall be forfeited to the Corporation.

(b) The Restricted Shares shall immediately vest in full, irrespective of the
limitations set forth in subparagraph (a) above, upon:

(i) termination of the Participant’s Employment due to death;

(ii) termination of the Participant’s Employment due to Mandatory Retirement; or

(iii) a Change in Control of the Corporation, provided that as of such Change in
Control the Participant has been in continuous Employment since the Grant Date.

 

1



--------------------------------------------------------------------------------

3. Issuance of Shares. Effective as of the Grant Date, the Committee or its
designated representative shall cause a number of shares of Common Stock equal
to the number of Restricted Shares to be issued and registered in the
Participant’s name, subject to the conditions and restrictions set forth in this
Award Agreement and the Plan. Such issuance and registration shall be evidenced
by an entry on the registry books of the Corporation. Any book entries
evidencing the Restricted Shares shall carry or be endorsed with a legend
referring to the conditions and restrictions set forth in this Award Agreement
and the Plan. The Participant shall not be entitled to release of the
restrictions on the book entry evidencing such Restricted Shares for any portion
of the Restricted Shares unless and until the related Restricted Shares have
vested pursuant to Paragraph 2. In the event the Restricted Shares are forfeited
in full or in part, the Participant hereby consents to the relinquishment of the
forfeited Restricted Shares theretofore issued and registered in the
Participant’s name to the Corporation at that time.

4. Forfeiture or Repayment Resulting from Forfeiture Event.

(a) If there is a Forfeiture Event either while the Participant is employed or
within two years after termination of the Participant’s Employment, then the
Committee may, but is not obligated to, cause all of the Participant’s unvested
Restricted Shares to be forfeited by the Participant and returned to the
Corporation.

(b) If there is a Forfeiture Event either while the Participant is employed or
within two years after termination of the Participant’s Employment, then with
respect to Restricted Shares granted under this Award Agreement that have
vested, the Committee may, but is not obligated to, require that the Participant
pay to the Corporation an amount (the “Forfeiture Amount”) up to (but not in
excess of) the lesser of (i) the value of such previously vested Restricted
Shares as of the date such shares vested or (ii) the value of such previously
vested Restricted Shares as of the date on which the Committee makes a demand
for payment of the Forfeiture Amount. Any Forfeiture Amount shall be paid by the
Participant within sixty (60) days of receipt from the Corporation of written
notice requiring payment of such Forfeiture Amount.

(c) This Paragraph 4 shall apply notwithstanding any provision of this Award
Agreement to the contrary and is meant to provide the Corporation with rights in
addition to any other remedy which may exist in law or in equity. This Paragraph
4 shall not apply to the Participant following the effective time of a Change in
Control.

(d) Notwithstanding the any other provision of this Agreement to the contrary,
the Participant agrees that the Corporation may also require that the
participant repay to the Corporation any compensation paid to the Participant
under this Agreement, as is required by the provisions of the Dodd-Frank Act and
the regulations thereunder or any other “clawback” provisions as required by law
or by the applicable listing standards of the exchange on which the
Corporation’s common stock is listed for trading.

5. Taxes. Pursuant to Section 11 of the Plan, the Corporation or its designated
representative shall have the right to withhold applicable taxes from the shares
of Common Stock otherwise deliverable to the Participant due to the vesting of
Restricted Shares pursuant to Paragraph 2, or from other compensation payable to
the Participant, at the time of the vesting and delivery of such shares.

6. Shareholder Rights. Unless and until the Restricted Shares are forfeited, the
Participant shall have the rights of a shareholder with respect to the
Restricted Shares as of the Grant Date, including the right to vote the
Restricted Shares and the right to receive dividends. The Participant hereby
consents to receiving any dividends on the unvested Restricted Shares through
the Corporation’s payroll and, accordingly, directs the

 

2



--------------------------------------------------------------------------------

Corporation’s transfer agent to pay such dividends to the Corporation on his or
her behalf.

7. Nonassignability. Upon the Participant’s death, the Restricted Shares shall
be transferred to the Participant’s estate. Otherwise, the Participant may not
sell, transfer, assign, pledge or otherwise encumber any portion of the
Restricted Shares, and any attempt to sell, transfer, assign, pledge, or
encumber any portion of the Restricted Shares shall have no effect.

8. No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Corporation or any Subsidiary or successor, nor shall it give such
entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.

9. Modification of Agreement. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Corporation, provided that no modification may, without the consent of
the Participant, adversely affect the rights of the Participant.

10. Officer Holding Requirement. Participant agrees that any shares received by
the Participant in settlement of this Award shall be subject an additional
holding period of one year from the date on which the award is settled, during
which holding period such shares (net of shares used to satisfy the applicable
tax withholding requirements) may not be sold or transferred by the Participant.
This holding requirement shall cease to apply upon the death of the Participant
during the holding period.

11. Definitions. For purposes of this Award Agreement:

“Change in Control,” unless otherwise defined by the Committee, means a change
in control of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended, whether or not the Corporation is then subject
to such reporting requirement; provided, that, without limitation, such a change
in control shall be deemed to have occurred if:

(i) any person (as defined in Sections 13(d) and 14(d) of the Exchange Act) (a
“Person”) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Corporation (not
including in the amount of the securities beneficially owned by such person any
such securities acquired directly from the Corporation or its affiliates)
representing twenty percent (20%) or more of the combined voting power of the
Corporation’s then outstanding voting securities; provided, however, that for
purposes of this Plan the term “Person” shall not include (A) the Corporation or
any of its subsidiaries, (B) a trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation or any of its subsidiaries,
(C) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (D) a corporation owned, directly or indirectly, by the
stockholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation; and provided, further, however, that for
purposes of this paragraph (i), there shall be excluded any Person who becomes
such a beneficial owner in connection with an Excluded Transaction (as defined
in paragraph (iii) below);

(ii) the following individuals cease for any reason to constitute a majority of
the number of Directors then serving: individuals who, on the date hereof,
constitute the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest including but not limited to a consent solicitation, relating to the
election of Directors of the Corporation) whose appointment or election by the

 

3



--------------------------------------------------------------------------------

Board or nomination for election by the Corporation’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were Directors on the date hereof or whose
appointment, election or nomination for election was previously so approved; or

(iii) there is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary thereof with any other corporation, other than a
merger or consolidation (an “Excluded Transaction”) which would result in the
holders of the voting securities of the Corporation outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving corporation or any
parent thereof) at least 50% of the combined voting power of the voting
securities of the entity surviving the merger or consolidation (or the parent of
such surviving entity) immediately after such merger or consolidation, or the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation, or there is consummated the sale or other disposition of all or
substantially all of the Corporation’s assets.

Notwithstanding any other provision to the contrary, in no event shall the
transfer of ownership interests in the Corporation in and of itself constitute a
Change in Control under this Award Agreement.

“Employment” means employment with the Corporation or any of its Subsidiaries.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status.

“Forfeiture Event” means the occurrence of at least one of the following (a) the
Corporation is required, pursuant to a determination made by the Securities and
Exchange Commission or by the Audit Committee of the Board, to prepare a
material accounting restatement due to the noncompliance of the Corporation with
any financial reporting requirement under applicable securities laws as a result
of misconduct, and the Committee determines that (1) the Participant knowingly
engaged in the misconduct, (2) the Participant was grossly negligent with
respect to such misconduct or (3) the Participant knowingly or grossly
negligently failed to prevent the misconduct or (b) the Committee concludes that
the Participant engaged in fraud, embezzlement or other similar misconduct
materially detrimental to the Corporation.

“Mandatory Retirement” means termination of Employment as a result of the
Corporation’s policy, if any, requiring the mandatory retirement of officers
and/or other employees upon reaching a certain age or milestone.

 

Marathon Petroleum Corporation By       Authorized Officer

 

4